Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group II, claims 10-20 and new claims 21-29 in the reply filed on 4/28/2022 is acknowledged.
Claim Status
Claim 10-29 are pending.
Claims 1-9 are canceled by Applicant.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “206” has been used to designate first liner and backside via 130 in Fig. 32C-35C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0037], it states “… the dummy gate dielectrics 60.”, it should be “… the dummy gate dielectrics 71.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 10, it recites “forming a first transistor on a semiconductor substrate, the first transistor comprising a first source/drain region; planarizing the semiconductor substrate to expose a dummy semiconductor region”, essential step of forming the dummy semiconductor region is omitted, if the dummy semiconductor region is not formed, the planarizing the semiconductor substrate to expose a dummy semiconductor region can’t be realized. Therefore, the claim is indefinite. For the examination purpose, it is interpreted as “forming a first transistor on a semiconductor substrate, the first transistor comprising a first source/drain region having a dummy semiconductor region underneath; planarizing the semiconductor substrate to expose the dummy semiconductor region” according to the Fig. 22C. 
Regarding claim 11-20, they are rejected under 112(b) due to their dependencies on claim 10. 
Reasons for Allowance
Claims 10-29 are allowed (if claims 10-20 are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action).
Regarding claim 10, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding “a method in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art reference (US 2020/0303509 A1 to Mehandru) substantially teach some of following limitations:
Mehandru discloses a method comprising: 
forming a first transistor (a transistor with gate electrode 722 and source and drain material 961, 850 in Fig. 10B) on a semiconductor substrate (substrate layers 201, 205), the first transistor comprising a first source/drain region (961) having a dummy semiconductor region (a region of 961,850 which is removed for forming a back-side opening 1150 in Fig. 11B) underneath; … 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Mehandru’s Fig. 12, annotated.
removing the dummy semiconductor region (the region of 961,850 for opening 1150) to define a first opening (1150 in Fig. 11B) exposing a backside of the first source/drain region (961); …
forming a contact (source contact metallization 1281 in Fig. 12B) in the first opening (1150), the contact (1281) being electrically coupled to the first source/drain region (961); and …
However, Mehandru does not teach the limitations of “planarizing the semiconductor substrate to expose the dummy semiconductor region; … widening the first opening, wherein widening the first opening comprises etching the semiconductor substrate; after widening the first opening, forming a contact in the first opening, the contact being electrically coupled to the first source/drain region; and after forming the contact in the first opening, removing remaining portions of the semiconductor substrate” as recited in claim 10. Therefore, the claim 10 is allowed. 
Regarding claims 11-20, they are allowed due to their dependencies of claim 10.
Regarding claim 21, similar to claim 10, Mehandru teaches some of following limitations:
Mehandru discloses a method of forming a semiconductor device, the method comprising: 
forming a first recess (back-side opening 1150 in Fig. 11B) in a backside of a substrate (substrate layers 201, 205), the first recess (1150) exposing a backside of a first source/drain region (backside of S/D 961); …
filling the first recess (1150) with a via (source contact metallization 1281 in Fig. 12B), the via being electrically coupled to the first source/drain region (961); …
However, Mehandru does not teach the limitations of “widening the first recess, wherein widening the first recess rounds sidewalls of the substrate; … exposing sidewalls of the via by removing remaining portions of the substrate; and covering the sidewalls of the via with a dielectric layer” as recited in claim 21. Therefore, the claim 21 is allowed. 
Regarding claims 22-26, they are allowed due to their dependencies of claim 21.
Regarding claim 27, similar to claim 10, Mehandru teaches some of following limitations:
Mehandru discloses a method of forming a semiconductor device, the method comprising: 
etching a recess (recess for S/D 961, 850 in Fig. 9B) in a fin (fin/body 206), the fin extending from a substrate (substrate layers 201,205); 
forming a sacrificial region (sacrificial region of S/D semiconductor material 850, portion of 850 is removed for forming a back-side opening 1150 in Fig. 11B) in the recess; 
epitaxially growing a source/drain region (961 in Fig. 9B, it has lattice described in [0063], therefore , it is epitaxial growth) on the sacrificial region; …
forming an opening (back-side opening 1150 in Fig. 11B) by removing the sacrificial region (sacrificial region of 850); 
filling the opening with a conductive contact (source contact metallization 1281 in Fig. 12B), the conductive contact being electrically coupled to the source/drain region (961); …
However, Mehandru does not teach the limitations of “exposing the sacrificial region by thinning a backside of the substrate; … removing the substrate, wherein a sidewall of the conductive contact is exposed by removing the substrate” as recited in claim 27. Therefore, the claim 27 is allowed. 
Regarding claims 28-29, they are allowed due to their dependencies of claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898